Citation Nr: 0705085	
Decision Date: 02/22/07    Archive Date: 02/27/07

DOCKET NO.  04-40 142	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for a liver disability.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. Sorisio, Associate Counsel


INTRODUCTION

The veteran had active service from July 1967 until July 
1970.    

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a January 2004 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Chicago, Illinois.

In January 2007, the veteran testified during a 
videoconference hearing before the undersigned Veterans Law 
Judge at the RO.  A transcript of that hearing is of record. 


The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) became law.  The VCAA applies to all pending 
claims for VA benefits and provides that VA shall make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for a benefit 
under a law administered by VA.  See Veterans Claims 
Assistance Act of 2000, 38 U.S.C.A. §§ 5103, 5103A (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2006); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002), Charles v. Principi, 16 Vet. App. 370 
(2002).

A review of the record demonstrates that further development 
is required in order for VA to satisfy its duty to assist 
under the VCAA.  Specifically, at the January 2007 
videoconference hearing, the veteran stated that he had 
additional medical evidence to submit, along with waiver of 
RO consideration of the additional evidence.  It was noted 
that the additional evidence would be forwarded to the Board 
following completion of the videoconference hearing.  
(Transcript (T.) at pages (pgs.) 2-4.)  The medical evidence 
identified during testimony at the hearing in January 2007 
has not been located in the record by the Board.  As this 
evidence may assist the veteran in substantiating his claim, 
the Board finds that a reasonable effort should be made to 
obtain it.  See 38 U.S.C.A. § 5103A(b).

Accordingly, the case is REMANDED for the following action:

1.  Contact the veteran and ask that he 
provide to VA any additional evidence in 
his possession pertinent to the appeal, 
to include as referenced at his January 
2007 videoconference hearing, along with 
a signed waiver of RO consideration if so 
desired.  

The veteran should also be advised that, 
if the additional evidence referenced at 
the January 2007 videoconference hearing 
is not in his possession, and was 
submitted to the RO at that time, he 
should provide the date and place of 
treatment or evaluation as specific as 
possible so that VA can obtain the 
record(s).

If the evidence is a private medical 
record, the veteran should be asked to 
submit the appropriate authorization, on 
a provided VA Form 21-4142, Authorization 
and Consent to Release Information, to 
allow VA to attempt to obtain such 
evidence on his behalf.  Also, notify the 
veteran that he may obtain the evidence 
himself and send it to VA. 

2.  If additional evidence is received 
and an examination of the veteran is 
deemed necessary, schedule the veteran 
for an examination and perform all 
necessary tests.  Following a review of 
the claims file, the examiner should 
opine whether it is at least as likely as 
not (50 percent or greater) that the 
veteran has a chronic liver disability 
that is related to his active service 
and/or secondary to his service-connected 
type II diabetes mellitus.  All opinions 
should be accompanied by a thorough 
rationale.  

3.  Thereafter, review all the evidence 
and determine whether the veteran's claim 
may be granted.  If the benefit sought on 
appeal remains denied, the veteran should 
be furnished an appropriate Supplemental 
Statement of the Case and be provided an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
further appellate consideration, as 
appropriate.


The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).





_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



